UNITED STATES SECURITIES AND EXCHANGE COMMISSION WashingtonD.C.20549 FORM 10-KSB ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF For the Fiscal year ended December 31, 2007 Commission File number0-15078 NOVA NATURAL RESOURCES CORPORATION (Name of Small Business Issuer in its charter) Colorado (State or other jurisdictionof incorporationIdentification No.) 84-1227328 (I.R.S. Employer of incorporation Identification No.) 2nd ST Wilton Manors, Fl 33305 (Address of principal executive offices) (954)557-2688 (issuer’s phone number) Securities registered under Section 12(b) of the Act:NONE Securities registered under Section 12(g) of the Act: Common Stock, $.10 Par Value (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNoX Check if disclosure of delinquent filers in response to Item 405 ofRegulation S-B is not contained in this form, and no disclosure willbe contained, to the best of Registrant's knowledge, in definitiveproxy or information statements incorporated by reference in Part IIIof this Form 10-KSB or any amendment to this Form 10-KSB. [X] Issuer's revenues for its most recent fiscal year totaled:None Documents Incorporated by Reference:None Transitional Small Business Disclosure Format:Yes.No. X As of December 31, 2007, the Registrant had outstanding no shares ofConvertible Preferred Stock, $1.00 par value issued and outstanding. Number of Shares of Common Stock Outstanding $.10 par value as of December 31, Transitional Small Business Disclosure Format YES NO X NOVA NATURAL RESOURCES CORPORATION TABLE OF CONTENTS Page PART I Item 1. Description of Business 3 Item 2. Description of Property 5 Item 3. Legal Proceedings 5 Item 4. Submission of Matter to a Vote of Security Holders 6 PART II Item 5. Market for Common Equity and Related Stockholder Matters 6 Item 6. Management's Discussion and Analysis or Plan of Operation 6 Item 7. Financial Statements 8 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 8A. Controls and Procedures 17 Item 8B Other Information 17 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 18 Item 10. Executive Compensation 20 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 12. Certain Relationships and Related Transactions 21 Item 13. Exhibits 21 Item 14. Principal Accountant Fees and Services 22 Signatures 23 2 PART 1 Item 1.Description of Business Nova has been a business in transition since the divesture of the electronic business.
